Citation Nr: 1519210	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to July 1985.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran then perfected a timely appeal.

In March 2014, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The service connection issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service connection for a back disorder on the basis that the Veteran failed to report for a VA examination.  Thus, no permanent residual or chronic disability subject to service connection was demonstrated by the evidence following service.  The Veteran did not appeal and the March 2005 rating decision became final.

2.  Since the March 2005 rating decision, the Veteran has several current diagnoses related to his back, to include degenerative disc disease of the lumbar spine (VA treatment record dated in May 2012), sprain/strain of the low back (VA treatment record dated in March 2013), chronic lumbar and sacroiliac dysfunction (VA treatment record dated in November 2011), and annular tear of the L5-S1 (VA treatment record dated in August 2012).

3.  The medical evidence submitted since the March 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the back disorder claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the March 2005 rating decision is new and material and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, and the claim is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the service connection claim can be properly adjudicated.   

Initially, the claims file currently contains a November 2013 VA 21-4142 Form from the Veteran authorizing VA to obtain private treatment records from J.H., D.C., D.A.C.B.O.H., his private chiropractor, pertaining to the treatment of his back disorder.  Attempts to obtain these records have not been made by the AOJ and these records are not currently in the claims file.  On remand, attempts to obtain these pertinent private treatment records must be made by the AOJ.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Additionally, upon remand, all pertinent VA treatment records from the local VA Medical Centers (VAMCs) where the Veteran has sought treatment should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Board finds that a VA addendum opinion is necessary before the claim can be decided on the merits.  The Board notes that the Veteran was previously provided a VA examination in January 2012 and a VA addendum opinion in February 2012 by the same VA examiner.  However, the VA examiner, in providing the negative nexus medical opinion, did not address all of the Veteran's current diagnoses, to include arthritis, and did not address the Veteran's lay statements about his in-service incurrence, to include his testimony at his Board hearing.  The Board finds that this VA medical opinion is necessary before a decision on the merits may be reached.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all recent private treatment records pertaining to the Veteran's back disorder from J.H., D.C., D.A.C.B.O.H., his private chiropractor, as authorized by the Veteran in the November 2013 VA 21-4142 Form currently associated with the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent treatment records from the local VAMCs where the Veteran has sought treatment.

If no additional medical records are is located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, provide the claims file to the January 2012 VA examiner for an addendum medical opinion regarding the etiology of the currently diagnosed back disorder.  If the examiner deems it necessary, arrange for the Veteran to undergo an appropriate VA examination to determine the etiology of the back disorder.  The claims file must be provided to the examiner for review.  

Following a review of the claims folder, the examiner is requested to provide an opinion addressing whether it is at least as likely as not that the Veteran's currently diagnosed back disorder, to include degenerative disc disease of the lumbar spine (VA treatment record dated in May 2012), sprain/strain of the low back (VA treatment record dated in March 2013), chronic lumbar and sacroiliac dysfunction (VA treatment record dated in November 2011), and annular tear of the L5-S1 (VA treatment record dated in August 2012), was incurred in or caused by his active military service?

In forming the opinion, the examiner is asked to consider the following:
* The documented in-service February 1982 fall in which the Veteran hurt his right lower back;
* The documented in-service complaints of low back pain in October 1982 (two occasions), November 1982 (two occasions), January 1983, March 1983, and July 1984 (two occasions);
* The Veteran's testimony at his March 2014 Board hearing regarding carrying heavy items on a daily basis in service, which caused his current back disorder; and,
* The Veteran's lay statements regarding the progression of his back disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so.

4.  After the above actions have been completed, readjudicate the Veteran's service connection claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


